Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to applicant’s amendments and arguments as filed on 02/03/2021. Claims 1-21 remain active in this application. Claims 16-21 are withdrawn from consideration. Claims 1-15 remain active in this application and an action on these claims follows.
With regard to applicant’s request for rejoinder of the inventions. Note that claim 16 does not contain all of the limitations of allowable claim 5. Note lines 5-8 and 12-18 of claim 5. Claims 16-21 remain withdrawn from consideration.
This application is in condition for allowance except for the following formal matters: 
See paragraph 2 as listed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Claims 1-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen M. Johnson whose telephone number is 571-272-6877 and whose e-mail address is (Stephen.Johnson@uspto.gov). The examiner can normally be reached on Monday through Friday.

While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439               (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. 

                                                /STEPHEN JOHNSON/                                                Primary Examiner, Art Unit 3641                                                                                                                                                        			     SMJ
			     February 11, 2021